DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 17 February 2022 has been entered.  Claims 1 and 3-9 are pending, and claims 1 and 3-9 are amended.


Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.
On pages 5-7, the applicant argues Rathjen does not disclose that the projection optical unit (#10) can be moved along the optical path of the laser beam because Rathjen discloses generating a plurality of cutting planes without varying the distance between the focusing device (#19) and the scanner system (#14).  The applicant cited paragraph [0011] and figures 1c-d of Rathjen for allegedly describing tilting, not vertically displacing, the projection optical unit using a drive (#17).  The examiner agrees that the drive (#17) is used for tilting.  However, the drive cited in the rejection is not the drive (#17) cited paragraph [0011].  Rather, paragraph [0039] of Rathjen describes a separate drive as follows: “In one embodiment variant, the projection optical unit 10 comprises a focusing device 19 for setting the depth of focus, for example one or a plurality of movable lenses or a drive for moving the entire projection optical unit 10.”  The skilled artisan would under setting the depth of focus by moving lenses to require a drive that 
On pages 7-8, the applicant argues Rathjen does not disclose moving the optical element (#13) along the optical path of the laser beam because paragraph [0057] states the optical element can be displaced along a translation axis tilted relative to the optical axis.  This argument is moot because optical element (#13) is no longer used in the rejection necessitated by the applicant’s amendment.
The instant Office action also includes a new prior art rejection based upon Optosystems (WO 2015/178803).  This rejection is based on the amendments to claim 1 to indicate a single object focal plane corresponding to an equivalent lens rather than multiple object focal planes.


Specification
The disclosure is objected to because of the following informalities: the specification recites “LASER” rather than “laser” on page 1, in line 24.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recites the limitation “a pre-compensatory optical device positioned upstream of the focusing optical system configured to generate a compensatory aberration at the output of the focusing optical system” which does not have sufficient written description in the specification.  The specification indicates, on page 13 in lines 25-30, that the pre-compensatory optical system may for example include moveable lenses.  However, the specification fails to describe the structure of the pre-compensatory optical device for determining compensatory aberrations.  Instead on page 14 in lines 9-15, the specification states that positions of the lenses can be determined by a calculator as a function of the desired compensatory aberration by using any technique known to those of skill in the art.  There is no disclosure of how this calculator quantifies these aberrations.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitation “an object focal plane Fobject of an equivalent lens corresponding to the focusing optical system” cannot be determined by the examiner because it is unclear how the equivalent lens relates to the focusing optical system.  In other words, is the equivalent lens an “imaginary lens” representing the overall effect of the focusing optical system or is the equivalent lens a physical lens as seemingly shown in Figure 5.  In the interest of compact prosecution, the examiner is assuming the former.
Regarding claim 3, the metes and bounds of the claim limitation “an entrance pupil of the concentrator module is positioned in a plane of the equivalent lens” cannot be determined by the examiner because it is unclear which “plane” of the equivalent lens is being claimed, the object plane, the image plane, the plane in which the equivalent lens would be positioned, or some other plane.
All remaining claims are rejected by virtue of their dependence on claim 1 and/or claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Optosystems (WO 2015/178803), cited by applicant.

[Claim 1] Optosystems discloses an apparatus for treating a human or animal tissue, said apparatus including a device for conditioning a laser beam generated by a femtosecond laser (femtosecond/ultrashort laser, Fig. 1 #1), the conditioning device being disposed downstream of the femtosecond laser and comprising an optical sweeping scanner (galvomirrors, Figs. 1-2 #2, 4) and a focusing optical system (optical matching system, Fig. 1 #5 and focusing lens, Fig. 1 #8) downstream of the optical sweeping scanner: 
the optical sweeping scanner including at least one optical mirror pivoting around at least one axis to deflect the laser beam (galvomirror, Figs. 1-2 #4),
the focusing optical system including a concentrator module (singe moveable lens, Fig. 1 #7) to focus the laser beam in a focusing plane, 
wherein said at least one pivoting optical mirror of the optical sweeping scanner extends over an optical path of the laser beam between: 
an object focal plane Fobject of an equivalent lens corresponding to the focusing optical system (dashed line in Figure 2), and 
an input orifice of the focusing optical system (proximal end of the focusing lens, Fig. 1 #8).

[Claim 3] Optosystems discloses an entrance pupil of the concentrator module is positioned in a plane of the equivalent lens corresponding to the focusing optical system (the single moveable lens would be equivalent to an equivalent lens so the entrance pupil would be at a plane of the single moveable lens).

[Claim 4] Optosystems discloses the focusing optical system includes an optical relay device (optical matching system, Fig. 1 #5) upstream of the concentrator module.

[Claim 8] Optosystems discloses the concentrator module is movable in translation along the optical path of the laser beam between first and second extreme positions (the dual-sided arrow in Fig. 1 shows movement of the single moveable lens, #7, between positions via a drive along the optical axis of the system), the concentrator module being closer to the optical relay device in the first extreme position than in the second extreme position (e.g. the most proximal position to which the lens can move and the most distal position to which the lens can move).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rathjen et al. (US 2013/0150837).

[Claim 1] Rathjen discloses an apparatus for treating a human or animal tissue (ophthalmological device, #1), said apparatus including a device for conditioning a laser beam (optical transmission system, #100) generated by a femtosecond laser (laser source, #18, comprises a femtosecond laser) [par. 0037], the conditioning device being disposed downstream of the femtosecond laser (see Fig. 1b) and comprising an optical sweeping scanner (scanner system, #14) and a focusing optical system (projection optical unit, #10, including a focusing device, #19) downstream of the optical sweeping scanner [pars. 0036, 0040]:
the optical sweeping scanner including at least one optical mirror pivoting around at least one axis to deflect the laser beam (one or a plurality of movable deflection mirrors including pivotable mirrors such as galvanoscanners, piezoscanners, polygon scanner and resonance scanners) [pars. 0003, 0040-0041], and
the focusing optical system including a concentrator module (focusing device, #19) to focus the laser beam in a focusing plane (focus, #F) [pars. 0038-0039].
Rathjen does not disclose wherein said at least one pivoting optical mirror of the optical sweeping scanner is positioned between an object focal plane (FObject) of the focusing optical system and the focusing system.  However, Rathjen discloses the optical system (projection optical unit, #10) may be moved by a drive (the optical unit, #10, comprises a focusing device, #19, for setting the depth of focus may be one or a plurality of movable lenses or a drive for moving the entire projection optical unit) [par. 0039].  It would have been obvious to one of ordinary skill in the art before the effective filing date to position at least one mirror of the scanner between an object focal plane (FObject) of the focusing optical system and the focusing device (#19) of the focusing optical system (projection optical unit, #10) by moving the focusing optical system using the drive in order to set the divergence of the laser beam to a desired level based on the scanning angle of the laser beam.  Said at least one pivoting optical mirror of the optical sweeping scanner would extend over the optical path of the laser beam between the object focal plane Fobject of an equivalent lens (interpreted as a non-structural lens representing the collective effect of the plurality of lenses of the focusing device, #19) corresponding to the focusing optical system, and an input orifice of the focusing optical system (the mirror would be positioned here when positioned within the object focal plane of the focusing device).

[Claim 3] Rathjen renders obvious wherein an entrance pupil of the concentrator module is positioned in the plane of the equivalent lens corresponding to the focusing optical system (the focusing device, #19, includes one or a plurality of moveable lenses which are capable of positioning entrance pupils in the planes of other lenses).

[Claim 4] Rathjen renders obvious wherein the focusing optical system includes an optical relay device upstream of the concentrator module (the focusing device, #19, may include a plurality of lens where each lens would implicitly relay optical energy to another lens).

[Claim 5] Rathjen renders obvious wherein the optical relay device is positioned along the optical path of the laser beam so as to form an image of an area in the vicinity of said at least one pivoting mirror  in the plane of the equivalent lens corresponding to the focusing optical system (the focusing device, #19, may be moved such that a lens i.e. optical relay device may be positioned to form an image of an area in the vicinity of the mirror in the plane of the equivalent lens i.e. another lens of the focusing device).

[Claim 6] Rathjen discloses the conditioning device further comprises a beam shaping system (divergence module, #15, which may be a spatial light modulator), to modulate the phase of the wavefront of the laser beam so as to obtain a phase-modulated laser beam according to a modulation set point calculated to distribute the energy of the laser beam into at least two points of impact forming a pattern in the focusing plane (the spatial light modulator may generate a plurality of points) [par. 0062].

[Claim 7] Rathjen discloses the conditioning device further comprises a control unit (control module, #40) for driving the optical sweeping scanner and the focusing optical system [pars. 0070, 0075] but does not explicitly disclose driving the femtosecond laser.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the control module to drive the femtosecond laser in order to improve treatment by coordinating the delivery of laser pulses at the desired locations with the desired intensity and divergence during scanning.

[Claim 8] Rathjen renders obvious the focusing optical system includes an optical relay device upstream of the concentrator module (the focusing device, #19, may include a plurality of lens where each lens would implicitly relay optical energy to another lens) wherein the concentrator module is movable in translation along the optical path of the laser beam between first and second extreme positions, the concentrator module being closer to the optical relay device in the first extreme position than in the second extreme position (the focusing device, #19, includes one or a plurality of moveable lenses which are capable of being moved to first and second positions). 


Claims 9 rejected under 35 U.S.C. 103 as being unpatentable over Rathjen et al. (US 2013/0150837) as applied to claim 8 above, in view of applicant’s admitted prior art.

[Claim 9] Rathjen renders obvious the limitations of claim 8 but does not disclose a pre-compensatory optical device positioned upstream of the focusing optical system so as to generate a compensatory aberration at the output of the focusing optical system, said compensatory aberration making it possible to compensate for the aberrations produced on the LASER beam in particular by the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 March 2022